Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 2 October 1783
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                        
                            Sir
                            princeton octo. 2d 1783
                        
                        I have this morning presented a petition to the hble the Congress requesting them to grant to the legion
                            lands on the Northwest side of ohio agreeable & in a proportion to what they have promissed to their army in
                            général a Committee of three has been appointed on that affair but doctor willamson who is one of
                            them having told me that it could not be taken in to Consideration before some days I shall return this evening to
                            philadelphia & come back next week.
                        permit me to repeat here that when the affair is brought before your Excellency my addition or reduction
                            alteration you shall advise will in my own mind be a New merit in the undertaking and inforce my Confidence in its succés.
                        Capt. Second de pontiere with one or two more Gentlemen having been promoted by brevet the day before
                            yesterday, I have wrote to the ministre at war requesting him to obtain promotions for two Captains & three
                            lieutnants of the legion who are in the same circumstances than those promoted thursday last—and as they are all seignor
                            officers in their several ranks in the legion—it will cause neither jealousy or disorder-- le chevalier de fontevieux
                            recommended to your Exellency by the princess de deux ponts is one of them—and as his case is precisely the same with that
                            of the others, I have thought it would be indiscreet in me to trouble your Excellency in making a particular application
                            on his subject to you.
                        I take the liberty to mention here after the name of those gentlemen.
                        Captain le Brun
                        Capt. de bert
                        lnt swartz
                        lnt verdieu
                        lnt de fontevieux
                        I have the honor to be with the highest respt Sir your Exellency’s most obdt hbl. svt
                        
                            armand Mqs de la Rouerie
                        
                    